NEWMAN, District Judge.
An order was made on July 10, 1909, denying .the .bankrupt an exemption of $1,600, which had been set .apart for him by the trustee and approved by the referee. I gave briefly at that time my reasons' for so doing. Application has been made for a rehearing, and counsel have been heard recently on this application. I have gone over' the evidence again with considerable care, and am-thoroughly satisfied that the conclusion reached in July was correct.
Suggestion lias been made by counsel, in the recent argument of this .mat’ter, that the bankrupt would be• entitled,, in any event, 1o the statutory homestead. The-statute of Georgia_ (Civ. Code 1895, § 2830), which requires a- person applying for exemption to make a full and fair disclosure of all personal property, etc.; applies to the constitutional or $1,600 homestead/ I do not understand that it applies at all-to-the statutory homestead. Whether, the bankrupt can have an exemption of this sort, and whether the • application for the same is made in time, I think should be left, for the referee to determine originally, subject to review' here, if -it is so desired by the bankrupt or by the creditors.
An order .may be taken reaffirming the order already made in this case, denying the $1,600 exemption, and the matter may go back to the referee for such - action as he deems advisable with reference to the statutory or “short” homestead. ' .